Title: Isaac Briggs to Thomas Jefferson, 16 February 1816
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            Washington City, 2 mo 16–1816.
          
          May I intrude on that retirement where from a dignified elevation the mind looks over the extensive scene of a well spent life, and nothing meets the vision but the placid images of an approving conscience? Yes, there the voice of friendship will be heard—the incidents of former days will be remembered—and the faultering tongue of humility will not plead in vain.
          I have again petitioned Congress. The petition has been referred to a Committee of the Senate, and by that Committee to the Secretary of the Treasury—who, I expect, has ere this time written to thee on the subject. My petition prays, for relief from obstacles, growing out of the late invasion by the British, to the settlement of my accompts as Surveyor of the lands of the United States South of Tennessee—and for compensation for exploring and ascertaining the topography of a Post-route from Washington City to New Orleans, at the special request of the executive. 2000 dollars now for this service, would, in consequence of the delays, expenses and embarrassments, incident to a 10 years prosecution of this claim, be a compensation far less adequate, than $1000 when first proposed.
          Thou knowest the circumstances of my last departure from the Mississippi Territory. I departed suddenly and without previous preparation arrangement, & brought with me no papers, except those relating to the enterprise of Burr. I directed Gideon Fitz, my principal deputy, and Samuel L. Winston, my clerk, to make up my accompts and send them on with the vouchers. In the years 1807 and 1808, accompts were sent on by my clerk, containing only the items of salary and clerk-hire—and a credit for $750 was obtained for me by Seth Pease, my successor. A balance, to the amount of $9,21767100, then remained on the Treasury-books against me. Authorised and instructed by the Secretary of the Treasury, I advanced, to my deputies before the commencement of their work, money which was charged against me at the Treasury, from which charges I could be released only when the work was completed and returned, often a long time afterwards. A good deal of work was in progress when I left that station, & probably much impeded by the confusion consequent on Burr’s attempt.
          Accompts and detached vouchers were, by Gideon Fitz and Samuel L. Winston, sent to me at various times, after 1808, for disbursements acctually made previous to the time of my resignation, 4th of the 3rd mo–1807—Still hoping to receive them in more satisfactory form—I delayed perhaps too long to present them such as they were. For this delay, I must plead in excuse, the necessity of my utmost exertions to support a numerous and helpless family, requiring the exercise of all my powers of mind and body, and that continually.
          In the year 1809, after many earnest efforts, I prevailed on two of my friends, to engage in a plan proposed by me for manufacturing Cotton, and to furnish the Capital. The establishment was conducted and managed by me, for no other compensation than a share of the profits. This compensation, at the conclusion of the year 1814, was nothing—and my family had been enabled to live but just decently, by the absorption of most of my wife’s little property, made independently hers before our marriage. I looked forward, however, with considerable expectation of prosperity. In the spring of last year, I was awakened from this dream of Hope, by the service of a writ at the suit of the United States for $9,21767100. This Arrest, operating strongly on the fears of my worthy, but timid patrons, I was again thrown out of business. I gave bail—and presented at the Treasury my accompts which, if allowed, would reduce the balance against me to $88829100. The accompting Officers of the Treasury say they cannot ascertain, in consequence of the loss of papers in the late invasion, that these accompts have not been heretofore admitted to my credit. I allege that I ought not to suffer by, as I could not prevent, the loss of their papers. They also say they can find no law authorising the ascertainment of Latitude 33°, running the line on that parallel of latitude, from the Mississippi to Red River; and for the survey of the Mississippi river, and bayous Chafalaya & Têche, from Latitude 33° to the Sea. For this item, I disbursed more than $5000, in obedience to written instructions of the Secretary of the Treasury. I think a work of the same magnitude has very rarely been performed for double that amount. It was a service of great exposure and hardship.
          Respecting compensation for exploring and ascertaining the topography of the Post-route; As it was a service performed at the special request of the Executive, I petition Congress to refer it entirely to the Executive—to authorise him to enquire into it—and to grant such compensation as to him may appear just and reasonable. Should $2000 be allowed, and my accompts suffered to pass at the Treasury; after paying $88829100, the balance of those accompts, there would remain in my favor $111171100—out of which, repaying thy generous loan without interest, I should retain $71171100. With this I would cheerfully consent even now to begin the world. In Wilmington, state of Delaware, where I now reside, I enjoy a fair fame; and it is to me an inexpressible satisfaction that I have enjoyed the esteem of good men wherever I have been well known.
          I am here before Congress, in two very different characters, one a petitioner for relief—and the other a Delegate from the Manufacturers of Wilmington and Brandywine and their vicinity. I inclose for thy perusal and criticism, if it be worth so much, a little pamphlet, being an Address delivered to the Committee of Commerce and Manufactures, after several argumentative and eloquent speeches from my fellow-delegates.
          Now, my dear friend, if thou canst with propriety say any thing or do any thing to assist me in extricating myself from these severe embarrassments, I think I am sure of thy benevolence and friendly disposition.
          
            Accept assurances of my veneration and love; and my respectful salutations.
            Isaac Briggs.
          
        